Name: Commission Regulation (EC) No 63/2004 of 14 January 2004 on the issuing of system A3 export licences in the fruit and vegetables sector (oranges)
 Type: Regulation
 Subject Matter: tariff policy;  plant product
 Date Published: nan

 Avis juridique important|32004R0063Commission Regulation (EC) No 63/2004 of 14 January 2004 on the issuing of system A3 export licences in the fruit and vegetables sector (oranges) Official Journal L 009 , 15/01/2004 P. 0019 - 0020Commission Regulation (EC) No 63/2004of 14 January 2004on the issuing of system A3 export licences in the fruit and vegetables sector (oranges)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables(1), as last amended by Commission Regulation (EC) No 47/2003(2), and in particular the third subparagraph of Article 35(3) thereof,Whereas:(1) Commission Regulation (EC) No 1913/2003(3) opens a tendering procedure setting the indicative refund rates and indicative quantities for which system A3 export licences may be issued.(2) In the light of the tenders submitted, the maximum refund rates and the percentages of quantities to be awarded for tenders quoting those maximum rates should be set.(3) In the case of oranges, the maximum rate necessary to award licences for the indicative quantity up to the quantities tendered for is more than one-and-a-half times the indicative refund rate. The rate must therefore be set in accordance with Article 4(4) of Commission Regulation (EC) No 1961/2001 of 8 October 2001 laying down detailed rules for implementing Council Regulation (EC) No 2200/96 as regards export refunds on fruit and vegetables(4), as last amended by Regulation (EC) No 1176/2002(5).(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fresh Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1In the case of oranges, the maximum refund rate and the percentage of quantities to be awarded under the tendering procedure opened by Regulation (EC) No 1913/2003 shall be as set out in the Annex.Article 2This Regulation shall enter into force on 15 January 2004.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 14 January 2004.For the CommissionJ. M. Silva RodrÃ ­guezAgriculture Director-General(1) OJ L 297, 21.11.1996, p. 1.(2) OJ L 7, 11.1.2002, p. 64.(3) OJ L 283, 31.10.2003, p. 25.(4) OJ L 268, 9.10.2001, p. 8.(5) OJ L 170, 29.6.2002, p. 69.ANNEXIssuing of system A3 export licences in the fruit and vegetables sector (oranges)>TABLE>